Chief Justice Wallace, speaking for the Court, said:
We are of opinion that whatever interests Mrs. Bodgers has in the property in suit, or its proceeds, must be first *608asserted in some Court having original jurisdiction of such matters. The case of Senter v. De Bernal, relied upon by counsel, was an action for partition governed by rules peculiar to actions of that character, and does not apply to a case like this. We cannot entertain the motion of a stranger to the record to dismiss an appeal. Motion denied.